Dismissed and Memorandum Opinion filed May 11, 2006








Dismissed and Memorandum Opinion filed May 11, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00054-CV
____________
 
SEAN BAKER AND DEBORAH A. GIBSON
F/K/A DEBORAH BAKER, INDIVIDUALLY AND AS NEXT FRIENDS OF B.B., B.B., AND L.B., Appellants
 
V.
 
BARRETT BURKE WILSON CASTEL DAFFIN
& FRAPPIER, L.L.P., Appellee
 

 
On Appeal from County Civil Court
at Law No. 4
Harris County, Texas
Trial Court Cause No.
828,673
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a
judgment signed December 2, 2005.  No
motion for new trial was filed. 
Appellant=s notice of appeal was filed January 11,
2006.
The notice of appeal must be filed within
thirty days after the judgment is signed when appellant has not filed a timely
motion for new trial, motion to modify the judgment, motion to reinstate, or
request for findings of fact and conclusion of law.  See Tex.
R. App. P. 26.1




Appellant=s notice of appeal
was not filed timely. A motion for extension of time is necessarily implied
when an appellant, acting in good faith, files a notice of appeal beyond the
time allowed by rule 26.1, but within the fifteen-day grace period provided by
Rule 26.3 for filing a motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d
615, 617-18 9 (1997) (construing the predecessor to Rule 26).  However, the appellant must offer a
reasonable explanation for failing to file the notice of appeal in a timely
manner.  See Tex. R. App. P. 26.3, 10.5(b)(1)(C); Verburgt,
959 S.W.2d at 617-18.  Appellant=s notice of appeal
was filed within the fifteen-day period provided by rule 26.3
On February 23, 2006, notification was transmitted
to all parties of the Court=s intent to
dismiss the appeal for want of jurisdiction unless appellant filed a proper
motion to extend time to file the notice of appeal.  See Tex.
R. App. P. 42.3(a).  Appellant
filed no response. 
Accordingly, the appeal is ordered
dismissed.
 
PER CURIAM
 
Judgment
rendered and Memorandum Opinion filed May 11, 2006.
Panel consists
of Justices Hudson, Fowler, and Seymore.